Citation Nr: 0525645	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-23 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  He died in November 2000.  Service in Vietnam 
is indicated by the evidence of record.  
The appellant is his surviving spouse. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO).

The record reflects that the appellant was scheduled for a 
Travel Board hearing in May 2004; however, she failed to 
respond to correspondence inquiring as to whether she would 
appear.  The appellant has been in contact with VA since that 
time, but has not requested that another hearing be 
scheduled.  As such, the Board concludes that the appellant 
has effectively withdrawn her hearing request.  
See 38 C.F.R. § 20.704(d) (2003).

In December 2004, the Board requested the opinion of a 
medical expert concerning medical questions presented by this 
claim.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901 (2004).  A medical expert opinion was received later 
that month.  The appellant and her representative were 
notified of the medical opinion in February 2005 and afforded 
a period of 60 days from the date of the forwarding letter to 
submit additional evidence and argument.  Additional evidence 
and argument was received in April 2005 and June 2005.  See 
38 C.F.R. § 20.903 (2003); see also Thurber v. Brown, 5 Vet. 
App. 119 (1993).  The case is now ready for appellate review.

The evidence submitted on behalf of the appellant in April 
2005 and June 2005 was unaccompanied by waiver of 
consideration of such by the agency of original jurisdiction.  
VA regulations provide that any pertinent evidence submitted 
by the veteran without waiver of RO consideration must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC).  See 38 C.F.R. 
§ 20.1304 (2004).  However, in view of the favorable decision 
in this appeal, the appellant is not prejudiced by the 
Board's consideration of the evidence in the first instance.  
No reasonable purpose would be served if the Board were to 
remand the appellant's claim at this point; such remand would 
only lead to unnecessary delay.
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].


FINDINGS OF FACT

1.  The veteran died in November 2000.  The causes of death 
were bacterial peritonitis and septic shock with underlying 
cirrhosis.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The veteran had combat service in the Republic of 
Vietnam.

4.  The competent medical evidence shows that the veteran had 
post-traumatic stress disorder (PTSD) as a result of his 
military service. 

5.  Cirrhosis of the liver was etiologically related to 
alcohol abuse by the veteran.

6.  The evidence is in equipoise as to whether PTSD led to 
the veteran's alcohol abuse which in turn resulted in his 
death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  In essence, the appellant 
contends that the veteran's death, which was caused by 
cirrhosis of the liver secondary to substance abuse, was due 
to PTSD which was due to his military service, in particular 
Vietnam service.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

A review of the record reveals that the appellant has not 
been provided with notice that satisfies the aforementioned 
VCAA requirements.  However, in light of the favorable 
decision below, the Board finds that any failure in VA's duty 
to notify the appellant regarding her claim is moot.  See 
Bernard v. Brown, supra.  The Board does note that the 
appellant was notified by the July 2003 Statement of the Case 
(SOC) of the pertinent law and regulations, including 
38 C.F.R. § 3.159 (Department of Veterans Affairs assistance 
in developing claims).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records, lay statements, VA 
and private physicians' statements, and a report of VA 
examination.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The appellant and her representative have not 
identified any outstanding evidence.  In an effort to obtain 
additional information pertaining to the issue on appeal, the 
Board has obtained the opinion of a medical expert.  See 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2004).  As 
noted in the Introduction, the appellant and her 
representative were accorded the opportunity to provide a 
response.  The appellant has thus been presented with 
appropriate due process, as provided in 38 C.F.R. § 20.903 
(2003) and the holding of the Court in the case of Thurber v. 
Brown, 5 Vet. App. 119 (1993).

The appellant and her representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of her claim.  As discussed in the Introduction, the 
appellant's hearing request is considered withdrawn.  General 
due process considerations have thus been satisfied.  See 38 
C.F.R. § 3.103 (2004).

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

Specific requirements for service connection for PTSD under 
38 C.F.R. § 3.304(f) include the following: (1) medical 
evidence diagnosing the condition (2) a link, established by 
medical evidence, between current PTSD symptoms and an in- 
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2004).  The Board notes that under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125 
(2004).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

Misconduct/alcoholism

The law provides that disability due to abuse of drugs or 
alcohol cannot be the basis for service-connected disability 
compensation for veterans of war-time or peacetime service.  
38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2004).

It was for the express purpose of precluding payment of 
compensation for certain secondary effects arising from 
willful misconduct, including injuries or disease incurred 
during service as the result of the abuse of alcohol or 
drugs, that 38 U.S.C.A. § 1110 was amended by the Omnibus 
Budget and Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388-1, 1388-351 (1990) (OBRA). See H.R. 
CONF. REP. NO. 964, 101st Cong., 2d Sess. 997 (1990), 
reprinted in 1990 U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. § 1110 (West 2002) now provides that 
"no compensation shall be paid if the disability is a result 
of the veteran's own willful misconduct or abuse of alcohol 
or drugs."  The statutory amendments apply only to claims 
filed after October 31, 1990, as is the case here.  See OBRA, 
§ 8052(b).

VA regulations provide that alcohol and drug abuse, unless 
they are a "secondary result" of an "organic disease or 
disability," are considered to be "willful misconduct."  See 
38 C.F.R. §§ 3.301(c)(3), 3.310.  The simple drinking of 
alcohol is not of itself willful misconduct; however, the 
deliberate drinking of a known poisonous substance or under 
conditions which would raise a presumption to that effect 
will be considered willful misconduct.  If drinking alcohol 
to enjoy its intoxicating effects results proximately and 
immediately in disability, such disability will be considered 
the result of the person's willful misconduct.  38 C.F.R. § 
3.301(c)(2) (2004).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g 
denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order), the 
United States Court of Appeals for the Federal Circuit held 
as follows:

"the best interpretation of the statute is that it 
precludes compensation only in two situations: 1) for 
primary alcohol abuse disabilities; and 2) for secondary 
disabilities (such as cirrhosis of the liver) that 
result from primary alcohol abuse.  By "primary," we 
mean an alcohol abuse disability arising during service 
from voluntary and willful drinking to excess.  We do 
not think that the language of § 1110 precludes 
compensation in the third situation - 
i.e. . . . where an alcohol abuse disability arises 
secondarily from or as evidence of the increased 
severity of a non-willful misconduct, service-connected 
disorder.  By using the terms "disability resulting 
from" or "disability [that] is a result of," we think 
that Congress intended the cause of the disability to be 
determinative in assessing whether, under § 1110, a 
disability qualifies for either authorization for 
compensation under the provision or whether it fits 
within the language of express exclusion from 
compensation. For purposes of determining whether a 
veteran is entitled to compensation, § 1110, in its 
first line, refers to "disability resulting from 
personal injury suffered or disease contracted in line 
of duty," and "aggravation of a preexisting injury 
suffered or disease contracted in line of duty."  The 
last line of § 1110 contains an express exclusion from 
recovery: "no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  The final six 
words were added by the 1990 amendment.  Thus, 
compensation is authorized if the disability is caused 
by an "injury suffered or disease contracted in line of 
duty."  Compensation is precluded if the disability is 
caused by "the veteran's own ..... abuse of alcohol or 
drugs."

In sum, the law currently provides that where a service- 
connected disability has caused chronic alcohol or drug use, 
secondary service connection, including disability 
compensation, is available under 38 C.F.R. § 3.310(a) for 
disability due to such chronic alcohol or drug use.

Analysis

As previously noted, the appellant contends that the 
veteran's death, which was caused by cirrhosis of the liver 
secondary to substance abuse, was due to PTSD which was due 
to his military service, in particular Vietnam service.  
Thus, for the appellant to succeed on her claim, the evidence 
must show that the veteran had PTSD as a result of his 
military service, that the PTSD caused him to abuse alcohol, 
and that the alcohol abuse contributed to his death.  From 
the evidence in this case, it is undisputed that the veteran 
had a long-standing history of drug and alcohol abuse and 
that alcohol abuse contributed to his death.  The death 
certificate indicated that cirrhosis of the liver was an 
underlying cause of his death.  The disputed questions in 
this case thus involve whether the veteran had PTSD as a 
result of his military service and, if so, whether the PTSD 
caused him to abuse alcohol (hence, allowing secondary 
service connection per Allen).  The Board will address each 
of these sub-issues separately.  

Service connection for PTSD 

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show a current medical diagnosis of PTSD; medical 
evidence of a causal nexus between his PTSD and the claimed 
in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  

Upon review of the medical evidence, there is conflict in the 
record in regards to whether the veteran had PTSD.  

Evidence in favor of the claim includes reports of two 
private health care providers.

In a November 1988 statement, R.N., PhD, noted that he met 
with the veteran in connection with a paranoid disorder 
stemming from two months incarceration in a county jail in 
late 1988.  Dr. R.N. noted that the veteran was a combat 
veteran of the Vietnam War and showed many of the classic 
symptoms of "traumatic stress disorder".  Dr. R.N. 
indicated that the veteran was tested with objective tests 
and measurements including the use of the Minnesota 
Multiphasic Personality Inventory (MMPI).  Dr. R.N. noted 
that, according to the veteran's wife, he had had a drug 
problem since 1972 and that he used alcohol to medicate in 
order to sleep at night.  The doctor concluded that the 
veteran was suffering from a traumatic disorder, caused 
initially by his experiences in wartime in Vietnam.  A 
November 1997 individual psychotherapy report from Dr. R.N. 
also reported a diagnosis of PTSD.  
In August 2002, Dr. R.N. provided an Axis I diagnosis of 
PTSD, chronic, post-combat as set forth under 309.81 of DSM-
IV.

Private treatment records from J.K., M.D. dated in 2000 
reflect diagnoses of PTSD.  

The remaining evidence of record in essence indicates that a 
PTSD diagnosis, at least at the time of the veteran's death, 
was doubtful due to his mental status being severely 
compromised due to the effects of his long-standing alcohol 
and drug abuse. 

A May 1999 VA examination concluded that the veteran's 
cognitive status, compromised by a history of drug and 
alcohol abuse, made assessment of PTSD essentially 
impossible.  The VA examiner noted that while the veteran had 
a diagnosis of PTSD in the past it could not be verified 
based on the veteran's compromised cognitive status.  

In January 2003, M.O., M.D., concluded that, based on her 
review of the medical evidence, it was not possible to 
determine if the veteran's use of intravenous drugs was due 
to a possible diagnosis of PTSD.  She questioned whether the 
veteran, in fact, had a confirmed diagnosis of PTSD, noting 
that she did not feel that Dr. R.N.'s clinical notes 
supported a diagnosis of PTSD.  

In December 2004, in response to a medical expert opinion 
request by the Board, D.E.R., M.D. agreed that there was 
simply not enough in the file to establish the diagnosis of 
PTSD according to DSM-IV criteria, as distinct from pathology 
due to personality factors or the veteran's severe alcohol 
and drug dependency.  

The Board is thus presented with a conflict in the evidence 
as to whether PTSD in fact existed, or whether the veteran's 
mental disability was in fact related exclusively to alcohol 
and drug abuse.  For reasons set forth immediately below the 
Board has concluded, based on a careful review of the medical 
evidence, that PTSD was in fact present, although masked in 
later years by the effects of the veteran's polysubstance 
abuse. 

The Board initially observes that the diagnoses of PTSD 
provided by Drs. R.N. and J.K. were based on contemporaneous 
clinical evaluations of the veteran, as opposed to a review 
of the medical evidence years later.  Significantly, Dr. 
R.N.'s initial diagnosis of PTSD in November 1988 was 
rendered following MMPI evaluation and evidently before the 
effects of the veteran's polysubstance abuse made informed 
diagnosis impractical.

The provisions of 38 C.F.R. § 3.304 specifically require that 
PTSD be diagnosed in accordance with 38 C.F.R. § 4.125(a) 
(2004), which in turn requires that any diagnosis of a mental 
disorder conform to the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  In this regard, the Board notes that the 
PTSD diagnosis provided by Dr. R.N. in his August 2002 
statement conformed to DSM-IV.  He made specific reference to 
DSM-IV 309.81.  

On the other hand, the May 1999 VA examiner did not state 
that the veteran did not have PTSD.  She simply stated that 
she was unable to confirm the diagnosis due to the veteran's 
compromised cognitive status.  Subsequent reviewers in 
essence indicated that the same problem existed.  

Resolving doubt in the appellant's favor, the Board finds 
that a diagnosis of PTSD is warranted in this case.  See 38 
U.S.C.A. § 5107(b).

With respect to stressors, the veteran's DD form 214 shows 
that he was awarded a Combat Infantry Badge based on his 
experiences in Vietnam.  This award demonstrates that the 
veteran did engage in combat with the enemy and is accepted 
as conclusive evidence of the stressors occurrence because it 
is consistent with the circumstances, conditions, or 
hardships of service.

The evidence of record thus demonstrates a diagnosis of PTSD, 
stressors related to the veteran's military service, and a 
nexus between the two (Dr. R.N.'s November 1988 statement).  
The Board concludes that the veteran had PTSD which was 
incurred in military service.  See 38 C.F.R. § 3.304 (2004).  

Substance abuse as a result of PTSD 

The next area of inquiry is whether the PTSD caused the 
veteran's substance abuse.  This is a medical question as to 
which neither the Board or the appellant are competent to 
comment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions] and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [a lay 
person without medical training is not competent to comment 
on medical matters]

The first notation of the veteran's substance abuse was in 
Dr. R.N.'s November 1988 statement, which reported the 
appellant's recollection that the veteran had had a drug 
problem since 1972 and used alcohol to medicate in order to 
sleep.  

Crucially, in a statement received in April 2005, W.W.M., 
PhD. indicated that he had known the veteran since he was 
born and described a close inter-family relationship.  Dr. 
W.W.M. reported that the veteran returned from the war a 
different person and that his drug and alcohol abuse began as 
a release from his significant combat-related stress and 
continued as "self-treatment to blot out his PTSD hell."  
Dr. W.W.M. stated that it was "the PTSD that was the causal 
factor for his later dependency."  

The Board is aware that in his December 2004 statement, Dr. 
D.E.R. concluded that the record did not support any causal 
connection between the veteran's military service and his 
subsequent drug and alcohol dependency.  However, given the 
fact that Dr. D.E.R. found that the evidence did not support 
a diagnosis of PTSD in the first instance, the Board places 
less weight on this opinion.  As discussed in detail above, 
the Board has concluded that the medical evidence is 
sufficient to show that the veteran had PTSD.  

Upon review, the Board is persuaded that the veteran's 
alcohol abuse was a result of his PTSD.  There are two 
medical opinion to that effect in the record.  
Notwithstanding Dr. D.E.R.'s opinion to the contrary, it 
appears that the veteran's PTSD caused his alcohol and drug 
dependency.  As explained above, although the abuse of 
alcohol and drugs ordinarily constitutes misconduct for which 
service connection may not be awarded, the exception 
discussed in Allen clearly applies in this case.  As 
explained above, it is uncontroverted that the veteran's 
alcohol abuse caused cirrhosis of the liver which ultimately 
led to his death.  


In short, the Board has determined that the veteran had PTSD 
as a result of military service; that PTSD caused him to 
abuse alcohol; and alcohol abuse led to his fatal cirrhosis 
of the liver.  It follows that service connection for the 
cause of the veteran's death is warranted.  All elements 
necessary to establish service connection for the cause of 
the veteran's death have therefore been met: (1) evidence of 
death; (2) evidence of in-service incurrence of disease or 
injury [PTSD with resulting polysubstance abuse and cirrhosis 
of the liver]; and (3) medical nexus evidence linking (1) and 
(2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In summary, for the reasons and bases stated above, the Board 
concludes that the evidence is at least in equipoise as to 
whether the veteran's death was causally related to his 
military service.  Accordingly, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


